 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:18-MC-00018-TLN-CKD
12                  Plaintiff,                         STIPULATION AND ORDER EXTENDING TIME
                                                       FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                         AND/OR TO OBTAIN AN INDICTMENT
                                                       ALLEGING FORFEITURE
14   APPROXIMATELY $10,270.00 IN U.S.
     CURRENCY, and
15
     APPROXIMATELY $6,100.00 IN U.S.
16   CURRENCY,
17                  Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimants Hugo

20 Huazo Jardinez, Blanca Parra Castillo, Jorge Guzman-Aguilar, and Florencia Huazo Jardinez

21 (“claimants”), by and through their respective counsel, as follows:

22          1.      On or about November 20, 2017, claimants filed claims in the administrative forfeiture

23 proceeding with the Drug Enforcement Administration with respect to the Approximately $10,270.00 in

24 U.S. Currency and Approximately $6,100.00 in U.S. Currency (hereafter “defendant currency”), which

25 were seized on September 28, 2017.
26          2.      The Drug Enforcement Administration has sent the written notice of intent to forfeit

27 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

28 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person, other
                                                        1
29                                                                           Stipulation and Order to Extend Time

30
 1 than claimants, has filed a claim to the defendant currency as required by law in the administrative

 2 forfeiture proceeding.

 3          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 4 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 5 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 6 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 7 parties. That deadline was February 16, 2018.

 8          4.      By Stipulation and Order filed February 14, 2018, the parties stipulated to extend to

 9 March 16, 2018, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12          5.      By Stipulation and Order filed March 19, 2018, the parties stipulated to extend to April

13 16, 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

14 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

15 forfeiture.

16          6.      By Stipulation and Order filed April 18, 2018, the parties stipulated to extend to May 16,

17 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

18 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

19 forfeiture.
20          7.      By Stipulation and Order filed May 18, 2018, the parties stipulated to extend to July 16,

21 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

22 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

23 forfeiture.

24          8.      By Stipulation and Order filed July 17, 2018, the parties stipulated to extend to August 15,

25 2018, the time in which the United States is required to file a civil complaint for forfeiture against the
26 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

27 forfeiture.

28          9.      By Stipulation and Order filed August 13, 2018, the parties stipulated to extend to October
                                                        2
29                                                                              Stipulation and Order to Extend Time

30
 1 15, 2018, the time in which the United States is required to file a civil complaint for forfeiture against the

 2 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 3 forfeiture.

 4          10.     As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

 5 to December 14, 2018, the time in which the United States is required to file a civil complaint for

 6 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 7 currency is subject to forfeiture.

 8          11.     Accordingly, the parties agree that the deadline by which the United States shall be

 9 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

10 alleging that the defendant currency is subject to forfeiture shall be extended to December 14, 2018.

11 Dated: 10/11/18                                        McGREGOR W. SCOTT
                                                          United States Attorney
12
                                                   By:    /s/ Kevin C. Khasigian
13                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
14

15

16 Dated: 10/11/18                                        /s/ Arturo A. Marquez
                                                          ARTURO A. MARQUEZ
17                                                        Attorney for potential claimants Hugo Huazo
                                                          Jardinez, Blanca Parra Castillo, Jorge Guzman-
18                                                        Aguilar, and Florencia Huazo Jardinez
19                                                        (Signature authorized by phone)
20

21          IT IS SO ORDERED.

22 Dated: October 15, 2018

23

24
                                              Troy L. Nunley
25                                            United States District Judge
26

27

28
                                                          3
29                                                                              Stipulation and Order to Extend Time

30
